CAMPBELL, District Judge.
This is a motion for an order pursuant to Rule 30 (b) of the Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c, modifying the notice to take the deposition of the defendant by an officer, agent or employee having personal •knowledge of the facts out of which this accident arises.
The plaintiff, if it desires to examine any statements and photographs, must *277procure an order on notice under Rule 34, providing for discovery, and can not do indirectly under the taking of a deposition what it could not do directly.
Therefore, from the notice of taking deposition there should be deleted the following “any statement or statements obtained by the said person or persons in charge of said barge and gangplank, and any and all persons relating to the accident which is the subject matter of this action, and any and all photographs taken of the scene of said accident.”
The remainder of the notice seems not to be objectionable, but the names of the persons in charge of the barge and gangplank prior to the 9th of May 1941, may not be for an indefinite time, but only from the time plaintiff contends he was given permission to board the scow using such gangplank.